                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANTHONY GRIER,

                       Plaintiff,

               v.                                             Case No. 20-C-1443

SCHNEIDER NATIONAL CARRIERS, INC., et al.,

                       Defendants.


        ORDER GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS


       On September 15, 2020, Plaintiff Anthony Grier filed a complaint in this court, alleging

that Defendants are liable for injuries and other damages he suffered as a result of a collision

between his car and a Schneider truck on Interstate 75 in Cobb County, Georgia. The collision

occurred on September 16, 2017, almost exactly three years before Grier filed his complaint. This

court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332. Defendants now move for

judgment on the pleadings on the ground that Grier’s claims are barred by the statute of limitations.

For the reasons that follow, the motion will be granted and the case will be dismissed.

                                      LEGAL STANDARD

       Rule 12(c) of the Federal Rules of Civil Procedure permits a party to seek judgment on the

pleadings after the pleadings have been closed. Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009). Courts apply the same standard in deciding a motion for judgment on

the pleadings as they do in deciding a motion to dismiss. Landmark Am. Ins. Co. v. Hilger, 838

F.3d 821, 824 (7th Cir. 2016). The facts are viewed in the light most favorable to the non-movant.

Id. To survive a motion to dismiss or for judgment on the pleadings, the challenged pleading must




         Case 2:20-cv-01443-WCG Filed 12/07/20 Page 1 of 3 Document 18
“contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).

                                              ANALYSIS

        Although this court has diversity jurisdiction over the matter pursuant to 28 U.S.C. § 1332,

negligence claims are typically reviewed under state, not federal, law. See Rodman Indus., Inc. v.

G&S Mill, Inc., 145 F.3d 940, 942 (7th Cir. 1998) (“In evaluating the viability of Rodman’s

negligence action, we apply the substantive law of Wisconsin.”). Under the relevant Wisconsin

law, Grier’s claims are not cognizable.

        The statute of limitations outlined in Wis. Stat. § 893.07 govern this case. Section

893.07(1) states that, “[i]f an action is brought in this state on a foreign cause of action and the

foreign period of limitation which applies has expired, no action may be maintained in this state.”

In this instance, the accident in question is a foreign cause of action, having occurred in Cobb

County, Georgia. Consequently, Ga. Code Ann. § 9-3-33 applies, which creates a two-year statute

of limitations for filing a claim in this matter. 1 Because the accident occurred on September 16,

2017, Grier was required to file any personal injury claim by September 15, 2019. He did not file

his claim until September 15, 2020, nearly three years after the accident. Therefore, his complaint

is time-barred under Ga. Code Ann. § 9-3-33 as applied under Wis. Stat. § 893.07(1).

        Apparently conceding that his complaint was filed outside of statutory time limit for

personal injury actions, Grier tries to rescue his claim by asserting that the statute of limitations in



1
  Ga. Code Ann. § 9-3-33 states: “Actions for injuries to the person shall be brought within two
years after the right of action accrues, except for injuries to the reputation, which shall be brought
within one year after the right of action accrues, and except for actions for injuries to the person
involving loss of consortium, which shall be brought within four years after the right of action
accrues.”
                                                    2

         Case 2:20-cv-01443-WCG Filed 12/07/20 Page 2 of 3 Document 18
this case is tolled under Ga. Code Ann. § 9-3-99. Section 9-3-33 provides, “The running of the

period of limitations with respect to any cause of action in tort that may be brought by the victim

of an alleged crime . . . shall be tolled from the date of the commission of the alleged crime or the

act giving rise to such action in tort until the prosecution of such crime or act has become final or

otherwise terminated, provided that such time does not exceed six years.” However, as Grier has

neither alleged nor shown that there is a related criminal prosecution that would even trigger such

tolling, this argument is a red herring and will be disregarded.

       Grier’s claim is time-barred under Wis. Stat. § 893.07(1) and Ga. Code Ann. § 9-3-33.

Therefore, Defendants’ motion for judgment on the pleadings (Dkt. No. 8) is GRANTED. This

case is dismissed and the Clerk is directed to enter Judgment.

       SO ORDERED at Green Bay, Wisconsin this 4th day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 3

         Case 2:20-cv-01443-WCG Filed 12/07/20 Page 3 of 3 Document 18
